DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art remains Park et al. (Pub. No.: US 2016/0067038).  However, Park fails to fairly teach or suggest two sets of posts, the second set being wider than the first stet.  While Park does disclose variable widths as part of the frame (e.g., fig. 23-27), Park does not fairly teach or suggest posts with one wider than the other.  Moreover, it would not have been obvious to combine Park with a reference such as Alkhatib et al. (Pub. No.: US 2012/0197390), which discloses larger posts acting as commissure attachment features for sewing a prosthetic leaflet to the stent frame, as there would be no motivation to combine the references.  Park includes polymeric leaflets which are molded directly onto the stent (abstract), and thus Park does not require a commissure feature for sewing attachment, and thus one of ordinary skill in the art would not look to modify the stent of Park to include various post sizes. 
Additionally, O’Connor et al. (Pub. No.: US 2003/0097175) does disclose an artificial valve with leaflets having a free edge with a length greater than the maximum radial extent of the frame, however, the O’Connor frame is not expandable, as expressly required by the claims. Moreover, one of ordinary skill in the art would not seek to combine O’Connor with expandable stent frames such as Alkhatib et al with any reasonable expectation of success, as the O’Connor leaflets were not designed with compression and expansion capability in consideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774